Citation Nr: 1209851	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  02-10 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental disorder for outpatient treatment purposes.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1974.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the Veteran's claim for service connection for a dental disorder.  Following entry of its remand in August 2007, the Board by its January 2010 decision denied entitlement to VA compensation for a dental disorder, while remanding the issue of entitlement to service connection for a dental disorder for outpatient treatment purposes for additional development.  A further remand of the same issue was required in December 2011, so that additional actions could be undertaken by the VA's Appeals Management Center (AMC) in Washington, DC.  This matter was thereafter returned to the RO by the AMC.  Following the RO's attempts to complete the development sought, the case has since been returned to the Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.


REMAND

By its most recent remand, the Board directed the AMC or RO to request that the Veteran provide certain dental records relating to treatment received from a private dentist in Mayfield, Kentucky, and other private dental providers, or to provide identifying information so that VA could assist him in obtaining the referenced records.  In response, the RO issued a letter, dated December 15, 2011, to the Veteran as the Board had directed; however, there are indications from entries within the supplemental statement of the case (SSOC) of December 21, 2011, that the RO had a telephone conversation with the Veteran on December 21, 2011, in which the Veteran told RO personnel that he did not have any private dental treatment records to submit and that any records from Mayfield, Kentucky, had been destroyed by fire.  A VA Form 21-0820, Report of General Information, dated December 21, 2011, was noted in the SSOC to have been created as to the aforementioned conversation, along with the Veteran's purported statements that he had no further evidence to submit; that he waived the 30-day development period referenced in the letter of December 15, 2011; and that he wanted VA to render a decision on the basis of the evidence of record.  Such was considered in the readjudication effectuated by the RO through its SSOC.  

The above-noted Report of General Information, dated December 21, 2011, is not now of record, nor is it shown among any of the items listed in the Veteran's virtual VA folder.  The only documented response from the Veteran is that received from his representative indicating that the Veteran waived the 30-day response period to the SSOC provided and requested return of the case to the Board.  

Here, evidence utilized by the RO in readjudicating the issue on appeal is not contained within the record.  In the interests of ensuring the Veteran's receipt of due process of law, remand to obtain the Report of General Information of December 21, 2011, is deemed necessary, followed by readjudication.  38 C.F.R. § 3.103 (2011).

Accordingly, this case is REMANDED for the following action:

Locate and add to the Veteran's VA claims folder the VA Form 21-0820, Report of General Information, dated December 21, 2011, followed by readjudication of the issue on appeal.  If that document cannot be located, ask the Veteran in writing to provide records or identifying information regarding the private dental treatment he referenced in August 2002, as having been received by him in Mayfield, Kentucky, and if adequate identifying information is provided and written authorization for the release of medical records is furnished, assist the Veteran in attempting to obtain all pertinent records for inclusion in his claims folder, followed by readjudication.  If the benefit sought is not granted, the Veteran and his representative should be furnished with an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn as to the outcome of this matter by the actions herein requested.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


